DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 07/20/2021.  As directed by the amendment: claim 1 has been amended and claims 9-10, 15-20 are withdrawn.  Thus, claims 1-8 and 11-14 are presently pending in the application.
Response to Arguments
Applicant's arguments filed 07/20/2021 with respect to the prior art rejection to Tomko failing to describe the braided structure is configured to be deployed to couple to a second central end of the first conduit and to a first central end of the second conduit is persuasive. Therefore, the previous 102(a)(1) rejections to Tomko et al. has been withdrawn.
A new ground of rejection is made in this Non-Final office action using Porter et al. U.S. Publication 2006/0064159. This prior art however has been used in the previous Final office action mailed on 04/17/2020. Porter et al. discloses the newly amended claimed “first conduit comprising a second central end” and a “second conduit comprising a first central end.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. U.S. Publication 2006/0064159.

    PNG
    media_image1.png
    246
    726
    media_image1.png
    Greyscale

Regarding Claim 1, Porter et al. discloses a vascular access system (abstract and paragraphs [0003], [0008] and [0060-0061]), comprising a first conduit 12 comprising a second central end; a second conduit 14 comprising a first central end; and an expandable stent 2 
Regarding Claim 2, Porter et al. discloses wherein the expandable stent 2 is coupled to the first conduit 12 before being deployed to couple to the second conduit (as seen in Figures 2A-2B and paragraphs [0007],3 [0078-0081]).
Regarding Claim 5, Porter et al. discloses wherein either the stent or the stent coupled to the first conduit is configured for delivery through a lumen of a deployment device (abstract and paragraphs [0010] and [0138]).
Regarding Claim 6, Porter et al. discloses wherein the first conduit, the second conduit, or the stent comprise a fibrous polymer (paragraphs [0064], [0077], [0088], [0095] and [0106]).
Regarding Claim 7, Porter et al. discloses wherein one or both of the first conduit and the second conduit comprise a puncturable and self-sealing wall material such that the wall 
Regarding Claim 8, Porter et al. discloses wherein the expandable stent is pre-coupled to either the first conduit (as seen in Figure 2A and paragraphs [0004], [0007], and [0187]).
Regarding Claim 11, Porter et al. discloses comprising a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent to a patient when the vascular access system is implanted within the patient (paragraphs [0077], [0103-0104] and [0180]).
Regarding Claim 12, Porter et al. discloses wherein the expandable stent is configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit (paragraphs [0077-0081]).
Regarding Claim 13, Porter et al. discloses, wherein the length of the expandable stent is sufficient to maintain the position the expandable stent was deployed in the first conduit and the second conduit (as seen in Figures 2A-2B and paragraphs [0077-0080]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escano et al. U.S. Patent 6,786,919 in view of Porter U.S. Publication 2006/0064159.
Regarding Claim 1, Escano et al. discloses a vascular access system, comprising: a first conduit 12 comprising a second central end; a second conduit 16 comprising a first central end; and an expandable stent 20 (column 2, lines 40-65) configured to be deployed to couple to the second central end of the first conduit 12 (column 2, lines 45-59 and column 3, lines 20-60), wherein in an expanded configuration, a first portion (e.g. a first end, 24) of the expandable stent 20 is disposed within the second central end of the first conduit 12 so that an outer surface of the first portion is in contact with an inner surface of the first conduit (column 4, lines 35-42) and a second portion (e.g. second end) of the expandable stent 20 is disposed within the first central end of the second conduit 32 so that an outer surface of the second portion is in contact with an inner surface of the second conduit, such that there is a continuous lumen from the first conduit to the second conduit (as seen in Figures 1-3 and column 3, lines 34-67 and column 5, lines 10-17). Escano et al. discloses the cuff 12 (e.g. conduit) includes an internal annular space 32 However, Escano et al. does not expressly disclose the one or both of the first conduit and the second conduit is configured to be accessed extravascularly for hemodialysis. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a meshed connector 2 there between and joined to the graft portions (see Figure 2B, paragraph [0007] and [0062]), wherein the system is designed for hemodialysis access to mitigate localized stenosis and intimal hyperplasia (paragraph [0061]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s system to be used for hemodialysis access as taught by Porter et al. for the purpose of mitigating localized stenosis and intimal hyperplasia and provide a device that allows for needle access to a blood pathway (Porter, paragraphs [0004] and [0061]). Both Escano and Porter discloses a device having two graft components and a meshed connector there between and joined to the graft portions. The modification is for using the device in a different location than described in Escano.
Regarding Claim 2, Escano et al. discloses wherein the expandable stent 20 is coupled to the first conduit before being deployed to couple to the second conduit (claim 1 discloses a first cuff is attached to the first end and then a second cuff is attached to the second end of device).
Regarding Claim 3, Escano et al. discloses wherein the expandable stent is self-expanding (column 1, lines 58-67 and column 2, lines 19-45 and column 3, lines 22-26).
Regarding Claim 4, Escano et al. discloses wherein the expandable stent is a balloon expandable stent (column 1, lines 58-67 and column 4, lines 14-35).
Regarding Claim 5, Escano et al. discloses wherein the stent coupled to the first conduit 30 is configured for delivery through a lumen of a deployment device (column 2, lines 40-67).
Regarding Claim 6, Escano et al. discloses wherein the first conduit 12 comprise a fibrous polymer (Escano et al. discloses the cuffs are formed of ePTFE, see column 4, lines 45-55). 
Regarding Claim 7, Escano et al. discloses wherein one or both of the first and second conduit are formed from PTFE or equivalent polymer flexible materials (column 4, lines 45-50). However, Escano et al. does not expressly disclose wherein one or both of the first conduit and the second conduit comprise a puncturable and self-sealing wall material such that the wall material may be punctured by insertion of a needle and then reseal upon withdrawal of the needle. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a stent 2 (formed from expandable materials, such as nickel alloy, stainless steel, titanium alloy, see paragraph [0077]) there between, wherein one or both of the first conduit 12 and the second conduit 14 is formed from a polymer such as PTFE (paragraphs [0064], [0104]) and comprise of a puncturable and self-sealing wall material such that the wall material may be punctured by insertion of a needle and then reseal upon withdrawal of the needle (paragraphs [0004-0006], [0063], [0084], [0095], [0098] and [0160]) for the purpose of allowing dialysis to be performed immediately after implantation of the vascular access system and reduce or eliminate the risk of hemorrhage associated with accessing the graft section (paragraph [0139]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s polymeric cuff to further include a puncturable and self-sealing wall material such that the wall material may be punctured by insertion of a needle and then 
Regarding Claim 11, Escano et al. does note expressly disclose a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent to a patient when the vascular access system is implanted within the patient. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a stent 20 there between, wherein a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system for the purpose of having conduits that can resist thrombosis and reduce infection while speeding up heal time (paragraph [0103]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s polymeric conduit to further include therapeutic agents as taught by Porter et al. for the purpose of having conduits that can resist thrombosis and reduce infection while speeding up heal time.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escano et al. U.S. Patent 6,786,919 in view of Porter U.S. Publication 2006/0064159 as applied in the claim rejection above and further in view of Kerr U.S. Publication 2003/0009212.
Regarding Claim 14, Escano et al. does not expressly disclose wherein the expandable stent comprises anchors configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit. Kerr teaches a vascular access system (as seen in Figures 1-6 and abstract and paragraphs [0013-0016]) comprising a first conduit 12 (paragraphs [0045-0047]) and an expandable stent 20 in combination configured to be deployed to couple to the first conduit 12 (as seen in Figure 6 and paragraphs [0049-0050]).  wherein in an expanded configuration, a first portion of the expandable stent 20 is disposed within the first conduit 12 (as seen in Figure 3 and paragraphs [0017] and [0044]), such that there is a continuous lumen from the first conduit and the expandable stent 20 (as seen in Figures 1 and 6). Kerr further teaches the expandable stent 20 further includes anchors 28 (as seen in Figure 5) to form an alternative end-to-end connection between the tubular conduit 12 and the stent 20, the anchors function as a fixation device to ensure engagement with portions of the tubular graft adjacent the upstream end (paragraph [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Escano’s stent to further include anchors as taught by Kerr for the purpose of forming an alternative end-to-end connection, wherein the anchors function as a fixation device to ensure engagement with portions of the tubular graft adjacent the upstream end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774